The motion is GRANTED. The Clerk's Office is DIRECTED to amend the docket as set out below.

________________
Alistair E. Newbern
U.S. MagistrateIN THE UNITED STATES DISTRICT COURT FOR THE
                Judge
                        MIDDLE DISTRICT OF TENNESSEE

      D.T., a minor, by and through his       )
      parents B.K.T. and B.H.T.,              )
                                              )
                        Plaintiffs,           ) Case No. 3:18-cv-00388
                                              )
      v.                                      )
                                              )
      SUMNER COUNTY SCHOOLS                   ) Judge William L. Campbell, Jr.
      and VENA STUART                         )
      ELEMENTARY SCHOOL,                      ) Magistrate Judge Alistair Newbern
                                              )
                        Defendants.           )

           JOINT MOTION FOR LEAVE TO AMEND NAMED PARTIES

           NOW COME Plaintiffs D.T., a minor, by and through his parents B.K.T.

  and B.H.T.1 (“Plaintiffs”) and Defendants Sumner County Schools (“District”) and

  Vena Stuart Elementary School (“VES”), by and through respective counsel, and

  for their joint motion for leave to amend the identity of Defendant hereby state as

  follows:

           1.   Counsel for Defendants have represented to the Court that Sumner

  County Schools and Vena Stuart Elementary School are incorrectly named in the




  1
    Plaintiffs are identified with initials pursuant to Fed.R.Civ.P. 5.2 so as to protect
  the identity of the minor child as such would be obvious if the full name of the
  parents were pleaded.


  Page 1 of 4
      Case 3:18-cv-00388 Document 62 Filed 02/05/19 Page 1 of 2 PageID #: 550
Complaint and are not legal entities. Sumner County Board of Education is the

actual legal entity and the proper name of Defendant herein.

      2.     Plaintiffs consent to this correction.

      3.     “[A] party may amend its pleading only with the opposing party's

written consent or the court's leave. The court should freely give leave when justice

so requires.” Fed.R.Civ.P. 15(a)(2).

      4.     Justice certainly requires that Defendant be correctly identified by its

legal name herein.

      5.     Other than the name change, no other allegations are amended.

      WHEREFORE, Plaintiffs and Defendant jointly respectfully request that this

honorable Court enter an Order correcting the identity of Defendant as “Sumner

County Board of Education” and that all further filings so identify the Defendant

and the caption is changed to properly reflect that.




Page 2 of 4
    Case 3:18-cv-00388 Document 62 Filed 02/05/19 Page 2 of 2 PageID #: 551
